*}*3 fit**'^4*s ^p^^       'fa<dtAfa€D\&tft5o&lKf&&

TO THE HONORABLE COURT:

NOW COMES RAY HILL 5B2603, AS OF 4/17/2015, I AM ON A DIFFERENT
UNIT, IAM AT HIGHTObJER UNIT, 902FM6B6, DAYTON, TEXAS 77535, NO
LONGER AT ELLIS UNIT IN HUNTSVILLE, TX 77343,
y132.003 TCP&RCODES I DECLARE UNDER PENALTY OF PER3URY THE FOREGOING
IS TRUE AND CORRECT.

RAY HILL 5B2603

HIGHTOtilER 902FM6B6

DAYTON, TX 77535

4/20/15




                                                       ^Sai^
                                                       APR2
                                                               4 2015
                                                   JHIRDCOUI
                                                        S&58B*.
3RTO HOUSTON TX                    7?S?ZsZ,
                                         X
                                             ^sr.i^   *****rin
 s s ? i ssras *mw i                     *vsmj>—
                                          **e'
 i,!i!,M4MJ,i,i41MiliiiiiliiiiiiJiiiiii1i1iliiIiiiiiiil!iiili